Case:
  Case:
      1:18-cv-02424-SO
         1:18-cv-02424 Doc
                       Doc#:
                           #:3-2
                              13-1Filed:
                                    Filed:10/19/18
                                            11/05/181 of
                                                      1 of
                                                         1. 1.PageID
                                                               PageID#: #:
                                                                        87156




                                  Exhibit A
